ACCEPTED
                                                                                                                         01-14-01018-CV
                                                                                                              FIRST COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                    6/23/2015 5:07:46 PM
                                                                                                                   CHRISTOPHER PRINE
                                                                                                                                  CLERK



               Martin, Disiere, Jefferson&Wisdom L.L.P.
 __________________________________________                               __________________________________________
                                              ATTORNEYS AT LAW                                    FILED IN
                                                                                                   1st•COURT
      808 Travis Street • 20th Floor • Houston, Texas 77002 • Phone: 713-632-1700 • Fax: 713-222-0101         OF APPEALS
                                                                                                       www.mdjwlaw.com
                                                                                             HOUSTON, TEXAS
                                                                                          6/23/2015Robert
                                                                                                     5:07:46
                                                                                                           T. PM
                                                                                                              Owen
                                                                                          CHRISTOPHER
                                                                                                   Senior A.   PRINE
                                                                                                           Counsel
                                                                                                  Clerk(832) 333-1627
                                                                                                  Direct:
                                                                                              e-mail: owen@mdjwlaw.com
                                                  June 23, 2015


Ms. Annie Rebecca Elliott                                                                               VIA E-FILE
FORT BEND COUNTY DISTRICT CLERK
1422 Eugene Heimann Circle
Richmond, TX 77469

        Re:      District Court Cause No. 14-DCV-218252; Schlumberger Technology
                 Corporation v. Ricky D. Parker and James Meyers; in the 268th Judicial District
                 Court of Fort Bend County, Texas.

                 Appellate Court Cause No. 01-14-01018-CV; Parker v. Schlumberger Technology
                 Corp., in the Court of Appeals for The First District Of Texas.

Dear Ms. Elliott:

        NOTE: THIS IS AN ACCELERATED INTERLOCUTORY APPEAL

       Pursuant to Texas Rules of Appellate Procedure 34.5(a) and 34.5(b), Ricky D. Parker and
James Meyers respectfully request that you prepare, certify, and file in the First Court of Appeals
a supplemental clerk’s record containing:

        (1)      Defendants’ Motion to Modify or Dissolve Temporary Injunction – filed May 6,
                 2015;
        (2)      Plaintiff’s Response to Motion to Modify or Dissolve Temporary Injunction – file
                 May 14, 2015;
        (3)      The Court’s Amended Temporary Injunction – signed June 4, 2015

        Please include all exhibits and attachments to the motion and response in the
supplemental record. Also, please advise us at your earliest convenience the cost of preparing
the clerk’s record and we will immediately forward payment. Don’t hesitate to contact me if you
have any problems or questions with the above request.
 Martin, Disiere, Jefferson & Wisdom
_____________                      __________________________________________________________________________________________________________________________________________________
                ATTORNEYS AT LAW




Annie Rebecca Elliot
June 23, 2015
Page 2


                                                                                Sincerely,

                                                                                MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.



                                                                                By:    /s/ Robert T. Owen
                                                                                    Robert T. Owen
                                                                                    State Bar No. 24060370
                                                                                    owen@mdjwlaw.com
                                                                                    Levon G. Hovnatanian
                                                                                    State Bar No. 10059825
                                                                                    hovnatanian@mdjwlaw.com
                                                                                    Kevin G. Cain
                                                                                    State Bar No. 24012371
                                                                                    cain@mdjwlaw.com
                                                                                    W. Jackson Wisdom
                                                                                    State Bar No. 21804025
                                                                                    wisdom@mdjwlaw.com
                                                                                    James M. Cleary
                                                                                    State Bar No. 00783838
                                                                                    cleary@mdjwlaw.com
                                                                                808 Travis, Suite 20th Floor
                                                                                Houston, Texas 77002
                                                                                (713) 632-1700 – Telephone
                                                                                (713) 222-0101 – Facsimile

                                                                                ATTORNEYS FOR DEFENDANTS
                                                                                RICKY D. PARKER AND JAMES MYERS

RTO:dsb
 Martin, Disiere, Jefferson & Wisdom
_____________                      __________________________________________________________________________________________________________________________________________________
                ATTORNEYS AT LAW




Annie Rebecca Elliot
June 23, 2015
Page 3


                                                        CERTIFICATE OF SERVICE

        I certify that a copy of Defendant Ricky D. Parker and James Myers’ correspondence to
Annie Rebecca Elliott requesting clerk’s record was served under Rules 21 and 21a, Texas Rules
of Civil Procedure, via facsimile on the 23rd day of June, 2015 upon the following counsel of
record.

                         Mr. Jeff Barnes                                                              via Email: barnesj@jacksonlewis.com
                         JACKSON LEWIS P.C.
                         1415 Louisiana, Suite 3325
                         Houston, Texas 77002

                         Mr. William L. Davis                                                         via Email: davisw@jacksonlewis.com
                         JACKSON LEWIS P.C.
                         500 N. Akard, Suite 2500
                         Dallas, Texas 75201

                         Honorable Christopher A. Prine                                               via E-filing
                         Clerk of the Court
                         First Court of Appeals of Texas
                         301 Fannin Street
                         Houston, Texas 77002-2066



                                                                                               /s/ Robert T. Owen
                                                                                               Robert T. Owen